Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Upon review and further consideration of the claim limitations dated 01/04/2022 and after updating the examiner’s search, the examiner finds the applicant’s amendments novel and the arguments persuasive.  In the previous office action (Final rejection dated 11/15/2021), the examiner indicated Independent claims 1, 16 and 22 were allowed because of the newly added claim limitation “wherein each capillary tube in the plurality of capillary tubes comprises a fluid valve at a downhole longitudinal end of the respective capillary tube, the fluid valve configured to selectively control fluid flow through the respective capillary tube.”  Independent claim 3 was also previously allowed (Final office action dated 11/15/2021) because of the combination of claim limitations “wherein the plurality of capillary tubes are coupled to the wellhead extending from the wellhead into an annulus, wherein the plurality of capillary tubes extend to a respective plurality of depths in the wellbore, wherein the respective plurality of depths are different from each other.”
The examiner rejected Independent claim 13 (see Final office action dated 11/15/2021 for prior art references and rejection) because claim 13 was missing the above allowable claim limitation.  In the new response dated 01/04/2022, the applicant added the same allowable claim limitations from above for Independent claim 13.  As a result, the examiner finds pages 8-9 of the Applicant’s remarks/arguments (dated 01/04/2022) persuasive and all of the Independent claims 1, 3, 13, 16 and 22 (and their corresponding dependent claims) are allowed.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674